Title: To Thomas Jefferson from William Simmons, 30 March 1808
From: Simmons, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington City March 30th. 1808
                  
                  I have the Honor to send you two Buffaloe Skins, and a horn spoon, which I have received from P. Chouteau Esqr. at St. Louis, with a request that I would present them to you.— 
                  I am Sir with great respect Your Obt. Servt.
                  
                     Wm. Simmons 
                     
                  
               